DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	Applicant’s preliminary amendment filed March 17, 2020 is acknowledged and has been entered.  Claims 2, 10, 16, 17, and 24-26 have been canceled.   Claims 1, 3-8, 11, 13, 14, 18, 19, 23 and 27 have been amended.   Claims 1, 3-9, 11-15, 18-23, and 27 are now pending in the instant application.    

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1(a), 3-9, 11-15 and 18-20, drawn to a method for treating.
Group II, claims 1(b), 3-9, 11-15 and 18-20, drawn to a method for preventing.

Group IV, claims 21(b) and 22, drawn to a method for treating at least one symptom of gastrointestinal infection.
Group V, claims 23 and 27, drawn to a method for promoting wound healing in a subject.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant should elect a specific disease or condition from the following:
Claim 1	a.	inflammation
 	b.	inflammatory condition
c.	autoimmune condition
d.	skin condition
e.	nail condition
f.	skin infection
g.	nail infection 
	Claim 8	a.	gastrointestinal inflammation
			b.	inflammation of the joints
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of using numerous microorganisms (Lactobacillus parafarraginis, for example), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Finlayson et al (WO 2014/172758-A1).    Finlayson et al discloses biocontrol compositions comprising bacterial strains having antimicrobial activity. More specifically, Finlayson et al discloses compositions comprising one or more strains of L. parafarra-ginis, L. buchneri, L. rapi, L. zeae, L. casei and L. paracasei or a culture supernatant or cell free filtrate derived from culture media in which said strain has been cultured. The compositions are used to treat and prevent infections caused by microbial pathogens (see the abstract; claims 1 and 2). More specifically, Finlayson et al discloses the treatment of mastitis (an inflammatory condition of the breast) which can be caused by infection with several different bacterial species such as Staphylococcus aureus. Streptococcus uberis and Escherichia coli (see paragraphs [0037], [0061],          
Acetobacter fabarum or a strain of the yeast Candida ethanolica (see paragraphs [0031]-[0032] and [0071]).   The technical feature of Group I is not special in that it does not define a novel contribution over the prior art; as such there is no special technical feature and therefore the Groups of inventions, I-V, lack a corresponding special technical feature. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645